Specification
The abstract of the disclosure is objected to because:
It begins with a phrase that can be implied.
It refers to the purported merits of the invention.
See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 4, 5, 7 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4, 5, 7 & 8 are directed to a combination of a product (i.e. a journal cross) and a method of using the product (i.e. measuring strain by bending).  A single claim which claims both a product and a method of using the product is indefinite because it is not clear what applicant regards as his invention.  See MPEP § 2173.05(p)II.

Claim Rejections - 35 USC § 101
Claims 4, 5, 7 & 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  A single claim which claims both a product and a method of using the product is directed to neither a “machine” nor a “manufacture” but rather 

Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 5 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhen, CN 106050957.  In the drawings and English language abstract, Zhen discloses a crossed shaft universal joint comprising two fork-shaped actuators (inherent to such a joint) which are each pivotally mounted on opposite journals (9) of a journal cross (1) with four journals (9) projecting from a base, comprising at least one strain sensor (10-12) fastened to the journal cross.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoberg, US 3,956,930.  Shoberg discloses a universal joint (12) comprising two fork-shaped actuators (14, 16) which are each pivotally mounted on opposite journals (22, 24, 26, 28) of a journal cross (10, col. 2, lines 61-65) with four journals (22, 24, 26, 28) projecting from a base (30), comprising a strain sensor (40, 42) fastened to the base between each of the journals (col. 3, lines 26-29).

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker, US 9,132,838.  Baker discloses a universal joint (28) comprising two fork-shaped actuators (33, 33) which are each pivotally mounted on opposite journals (58, 60) of a journal cross (48, col. 6, lines 25-27) with four journals (58, 60) projecting from a base (50), comprising a strain sensor (70) fastened to the base between each of the journals (Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0263738 discloses a journal cross.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679